Citation Nr: 9915470	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  94-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
beyond June 30, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel
INTRODUCTION


The veteran served on active duty from October 1983 to May 
1984.

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  The veteran currently resides within the jurisdiction 
of the Nashville, Tennessee RO.

A personal hearing was held at the RO in December 1993.  A 
review of the hearing transcript shows that the veteran, at 
the conclusion of his hearing, indicated that if his claims 
were not, in essence, adjudicated to his satisfaction, he 
would like a hearing before a member of the Board in 
Washington, D.C.  

The Board, by means of a letter dated in October 1998, sought 
clarification from the veteran as to whether he still desired 
a hearing before a member of the Board.  Specifically, this 
letter provided the veteran the option of choosing to be 
afforded a hearing before a Board member in Washington, D.C., 
or at the Nashville, Tennessee RO.  The letter also provided 
the veteran an opportunity to indicate that he no longer 
desired to be afforded a hearing.  The letter was returned as 
undeliverable.  In February 1999 the Board sent the veteran a 
letter at a new address to clarify his desire for a hearing 
before the Board.  A copy of the October 1998 was also sent 
at this time.  The Board informed the veteran, in pertinent 
part, that "[i]f you do not respond within 30 days from the 
date of this letter, the Board will assume you do not want an 
additional hearing and proceed accordingly."  A response was 
not received by the veteran, and, as such, the Board will 
proceed with the adjudication of his claims.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  A claim that a disorder has become more 
severe is well grounded where the disorder was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As such, the Board has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.

Service connection is currently in effect for postoperative 
residuals, meniscectomy of the right knee, rated as 10 
percent disabling under Diagnostic Code 5259.  The Board 
finds that the right knee disability may also be evaluated 
under Diagnostic Codes 5257, 5260 and 5261.  Diagnostic Code 
5257 provides for the evaluation recurrent subluxation and 
instability of the right knee.  Diagnostic Codes 5260 and 
5261 provide for the evaluation of limitation of flexion and 
extension of the right knee.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a veteran alleges 
functional loss due to pain, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  The 
Court emphasized that "[i]t is essential that the [rating] 
examination . . . adequately portray the . . . functional 
loss" (emphasis added by the Court).

After reviewing the recent VA examinations the Board is of 
the opinion that another examination is required in order to 
comply with the Deluca case

Concerning the veteran's claim for an extension of a 
temporary total convalescent rating under the provisions of 
38 C.F.R. § 4.30, the evidence of record shows that the 
veteran was hospitalized at a VA facility in April 1992.  At 
this time, he underwent a right anterior cruciate 
reconstruction using the central tendon.  He was discharged 
later in April 1992 and was to be followed at the orthopedic 
clinic.  The veteran participated in physical therapy for his 
right knee until October 1992.  A letter dated in October 
1993, by the Chief of the VA Physical Medicine & 
Rehabilitation Clinic is to the effect that that 
rehabilitation following anterior cruciate ligament 
reconstruction normally takes six months to a year.  It was 
noted that the veteran's convalescent period was from April 
14, 1992, to December 1992.

The RO granted a temporary total convalescent rating from 
April 14, 1992 through May 31, 1992.  In a June 1993 rating 
action, the RO extended the convalescence rating through June 
30, 1992. In view of these facts, the finds that additional 
development is required.

Accordingly, to ensure that VA has met its duty to assist the 
veteran, the case is REMANDED to the RO for the following 
actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  The 
RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his right knee 
disability.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  The RO should request the VA facility 
in Mountain View, Tennessee to furnish 
copies of all medical records pertaining 
to treatment for the right knee covering 
the period from March 1995 to the present.

3.  A VA examination should be conducted 
by an orthopedic surgeon for the purpose 
of ascertaining the nature and severity of 
the service-connected right knee 
disability and the amount of time required 
for the veteran to convalesce from the 
April 1992 surgery.  In addition to x-
rays, any other testing deemed necessary 
should be performed.  The claims file and 
a copy of this REMAND are to be made 
available to the examiner in conjunction 
with the examination.  The veteran's right 
knee should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  

If arthritis of the right knee is 
diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not the arthritis was 
caused or aggravated by the service 
connected right knee disability.

It is further requested that the examiner 
after reviewing the pertinent evidence 
render an opinion as to the approximate 
time required by the veteran to convalesce 
from the April 1992 surgery on the right 
knee.  It is requested that the examiner 
comment on whether the Don Joy brace used 
by the veteran constituted therapeutic 
immobilization resulting from the surgery?  
If yes, how long was the brace required as 
part of the convalescence process?  The 
examiner's attention is directed to the 
October 1993 statement from the Chief of 
the Physical Medicine and Rehabilitation 
Clinic.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.  If arthritis of the right knee is 
diagnosed, the RO should adjudicate the 
issue of service connection for arthritis 
of the right knee on a secondary basis 
per Harris v. Derwinski, 1 Vet. App. 180 
(1991), to include consideration of Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
notified of that action and of his 
appellate rights.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issues 
currently on appeal, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  
See also DeLuca.  If service connection 
for arthritis of the right knee has been 
granted, the RO should consider whether 
separate disability rating is warranted 
for the arthritis of the right knee under 
a separate Diagnostic Code.  See 
VAOPGCPREC 23-97 (July 1997).  See also 
VAOPGCPREC 9-98 (August 1998). 

If the benefits sought are not granted, the veteran and her 
representative should be furnished a supplemental statement 
of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


